                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 COREY A. BROOKS,

             Plaintiff,

 v.                                           Case No. 3:16-CV-00966-NJR-GCS

 MICHAEL WILLIAMS and WARDEN
 OF SHAWNEE CORRECTIONAL
 CENTER,

              Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Corey Brooks is an inmate in the Illinois Department of Corrections who

resided at Shawnee Correctional Center (“Shawnee”) when he filed this suit (Docs. 1 &

6). Brooks alleges Shawnee denied him access to Rastafari Sabbath services in violation

of the Free Exercise Clause of the First Amendment, the Equal Protection Clause of the

Fourteenth Amendment, and the Religious Land Use and Institutionalized Persons Act,

42 U.S.C. § 2000cc-1(a) (“RLUIPA”) (Id.). He brings this action against the Warden of

Shawnee and Michael Williams, the Chaplain at Shawnee under 42 U.S.C. § 1983 (Id.). He

seeks injunctive relief only (Id.).

       Brooks was transferred to Illinois River Correctional Center sometime in 2017 (See

Doc. 34). On March 1, 2019, Defendants filed a motion for summary judgment, arguing

Brooks’s transfer to another facility mooted his RLUIPA claims and that all of his claims



                                       Page 1 of 3
fail as a matter of law (Doc. 61). Brooks did not respond to the motion by the deadline,

and the Court sua sponte granted him additional time to do so (Doc. 69). Brooks was

warned that if he failed to respond, the Court may grant the motion for summary

judgment and dismiss his suit (Id.).

         On June 28, 2019, Brooks still had not responded to the motion for summary

judgment, and Judge Sison issued a Report and Recommendation that recommends

granting the motion for summary judgment (Doc. 70). Brooks filed a timely objection to

the Report and Recommendation on July 12, 2019 (Doc. 71). He gives no reason for his

failure to respond to Defendants’ motion and, instead, states in a conclusory fashion that

Shawnee had no penological or security reason for denying his access to religious services

(Id.).

         Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

         Although Brooks filed a timely objection to Judge Sison’s Report and

                                         Page 2 of 3
Recommendation, his objection does not provide a reason for his failure to respond to the

motion for summary judgment or meaningfully address any of Defendants’ arguments.

Local Rule 7.1(c) provides, “[f]ailure to timely file a response to a motion may, in the

Court’s discretion, be considered an admission of the merits of the motion.” In this

instance, Brooks repeatedly failed to respond to the motion for summary judgment

despite having well over three months to do so and being warned that a non-response

could result in the dismissal of his case. Additionally, Brooks did not make any specific

objections as to why Judge Sison erred in recommending dismissal. Accordingly,

dismissal under Local Rule 7.1(c) is appropriate. The Court ADOPTS Judge Sison’s

Report and Recommendation (Doc. 70) in its entirety and GRANTS Defendants’ Motion

for Summary Judgment (Doc. 61). The Clerk of Court is DIRECTED to enter judgment

accordingly and close this case.

      IT IS SO ORDERED.

      DATED: September 9, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                       Page 3 of 3
